Broyles, C. J.
1. There is no merit in the ground of the motion for a new trial which complains that the state, after resting its case, and after the defendant had introduced evidence and rested his case, was allowed to introduce other testimony not in strict rebuttal of the evidence introduced by the defendant. It is well settled that such a matter is within the sound discretion of the court.
2. The defendant having introduced a witness and obtained testimony from him as to certain things sworn to by the prosecutor upon the preliminary trial, it was not error for the court to allow the solicitor-general to elicit from the witness, upon cross-examination other relevant testimony given by the prosecutor upon the preliminary trial, the objection to the evidence being that it was incompetent and hearsay.
3. The 3d special ground of the motion for a new trial is too general and incomplete to raise any question for the consideration of this court. It would require an examination of other grounds of the motion and the brief of the evidence to ascertain whether the ruling of the court complained of, even if error, was harmful to- the movant.
4. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, J.J., concur.